DETAILED ACTION
This action is in response to the amendment dated 8/31/2021.  Claims 1 and 10 are currently amended.  Claims 6-8 has been canceled.  No claims are newly added.  Presently, claims 1-5 and 9-11 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 7/9/2019.  These drawings are acceptable.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/29/2021 was filed after the mailing date of the Notice of Allowance on 9/21/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-5 and 9-11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record does not disclose or suggest a control apparatus comprising a processor programmed to approximate an electric circuit of a 
Claims 2-5 and 9-11 depend from claim 1, either directly or indirectly, and, therefore, are allowable for the containing the allowable subject matter of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew J. Rost, whose telephone number 571-272-2711.  The examiner can normally be reached on Monday-Friday (9:00AM-5:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.J.R/Examiner, Art Unit 3753                                                                                                                                                                                                        



/CRAIG J PRICE/Primary Examiner, Art Unit 3753